                        Case 1:17-cv-00124-LLS Document 90 Filed 12/02/19 Page 1 of 3
                                        KELLEY DRYE & W ARREN LLP
                                                  A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                 101 PARK AVENUE
  W AS HI NGTO N, DC                                                                                                  F ACSIM I LE

     CHI CAGO, IL
                                                NEW YORK, NY 10178                                                  ( 212)   808- 7897

    HO USTO N,T X                                                                                                  www.kelleydrye.com

 LOS       A NGE LES, CA                                (212) 808-7800

   S A N    DIEG O,   CA

  P A RSI PP A NY,     NJ                                                                                       GEOFFREY W . CASTELLO

   S TAM FOR D,       C T                                                                                      DIRECT L INE:(973) 503-5922
B RUS SE LS,    BE LGI UM
                                                                                                          EMA IL:gcas tello@ke lleyd rye.com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                    December 2, 2019

       BY EFILE

       Hon. Ronnie Abrams, U.S.D.J.                                          Hon. Louis L. Stanton, U.S.D.J.
       United States District Court                                          United States District Court
       Southern District of New York                                         Southern District of New York
       40 Foley Square                                                       500 Pearl Street
       New York, New York 10007                                              New York, NY 10007-1312

                            Re:   Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:19-cv-07582-RA

                                  Karathanos v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:19-cv-08023-RA

                                  Spath v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:19-cv-03521-RA

                                  FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:17-cv-00124-LLS

       Dear Judges Stanton and Abrams,

               We represent Quincy Bioscience and related companies (collectively “Quincy”) in all of
       the above-referenced actions. On November 7, 2019, the parties to the Spath, Karathanos, and
       Vanderwerff cases (the “NY Class Actions”) presented to Judge Abrams a proposed nationwide
       class action settlement (the “Settlement”). See, e.g., Karathanos Dkt. No. 66. If the Court grants
       preliminary and final approval to the Settlement, Quincy would pay $11,175,000 to past
       purchasers of Quincy’s Prevagen® (“Prevagen”) dietary brain health supplement to resolve
       claims that Quincy falsely advertised Prevagen. Quincy denies Plaintiffs’ claims and is prepared
       to defend itself vigorously if the Settlement is not approved.

              If Quincy faced only class action claims, it would have sought preliminary approval of
       the Settlement. As Your Honors know, however, Quincy and one of its executives (Mark
       Underwood) also are defendants in the above-referenced lawsuit brought by the Federal Trade
           Case 1:17-cv-00124-LLS Document 90 Filed 12/02/19 Page 2 of 3

                                       KELLEY DRYE & WARREN LLP




December 2, 2019
Page Two



Commission (“FTC”) and New York Attorney General (“NYAG”).1 The FTC/NYAG action
alleges claims that are substantially similar to the NY Class Actions and seeks restitution on
behalf of the same consumers who would receive benefits under the Settlement, in addition to
injunctive relief and other remedies. Quincy similarly denies the allegations raised in the
FTC/NYAG action and is prepared to defend itself in that action.

         As set forth in Section 3.1.5 of the Settlement, it is contingent upon the FTC and NYAG
agreeing to it in principle. Quincy and Plaintiffs’ counsel in the NY Class Actions have not yet
incorporated injunctive restrictions relating to Prevagen’s advertising and marketing into the
settlement because the parties anticipate that if the FTC and NYAG agree in principle to the
monetary relief provided in the Settlement, then Quincy and the FTC would negotiate those
injunctive restrictions. Such injunctive restrictions would then become a part of the Settlement
and part of a consent settlement of the FTC/NYAG action.

       At a hearing before Judge Abrams on November 21, Judge Abrams asked Quincy’s
counsel if Quincy believed judicial action is necessary and appropriate at this time to learn the
FTC’s and NYAG’s position with regard to the Settlement. Quincy’s counsel did not request
such assistance at that time, but indicated it may do so in the near future. After further
consideration, Quincy is writing now to request assistance from Your Honors in moving the
Settlement process forward.

        As discussed with Judge Abrams, the NY Class Actions are not the only class actions
pending against Quincy. A trial date of January 6, 2020, has been set in Racies v. Quincy
Bioscience, LLC, No. 4:15-cv-292-HSG, in the Northern District of California. Racies involves
a certified California-only class, and such claims would be resolved and released by the
Settlement if it is approved. Quincy intends to ask the Racies court for a short continuance of the
commencement of the trial to allow this settlement process to proceed. In addition, there are two
subsequent “copycat” class actions pending in other venues. See Engert v. Quincy Bioscience,
LLC, No. 1:19-cv-00183-LY (W.D. Tex.); Collins v. Quincy Bioscience, LLC, No. 1:19-cv-
22864-MGC (S.D. Fla.). Both of these cases have motions to dismiss pending. The Collins
plaintiffs filed a snap motion for class certification, which Quincy is opposing. Litigating
identical claims in three district courts around the country while the Settlement is pending in the
NY Class Actions would be extremely inefficient. Preliminary approval of the Settlement would
stay the Collins and Engert matters and final approval would moot those claims, as well as any
other consumer claims involving Prevagen, entirely. Thus, to conserve judicial resources, as

1
  Mr. Underwood and another Quincy executive, Michael Beaman, are also named defendants in two of the NY
Class Actions. All named defendants from all pending litigation relating to Prevagen are signatories to the proposed
class action settlement agreement.
          Case 1:17-cv-00124-LLS Document 90 Filed 12/02/19 Page 3 of 3

                                 KELLEY DRYE & WARREN LLP




December 2, 2019
Page Three



well as the resources of the parties in conducting further litigation of these class actions, it is
important to know the FTC/NYAG’s position as to the Settlement as soon as possible.

        As noted above, Judge Abrams has set a status hearing in the NY Class Actions for
January 29, 2020. Given Racies’ January 6, 2020 trial date, Quincy’s request, if Your Honors
are amenable, is that hearings be set in both matters—the NY Class Actions and the FTC/NYAG
action—in coordination with each other, on or prior to the January 29, 2020 status hearing. To
be clear, we are not asking that the cases be transferred to the same jurist or consolidated with
each other for any purpose other than learning the FTC’s and NYAG’s position with respect to
the Settlement. We ask only that Judge Stanton direct the FTC and NYAG to be prepared at a
status hearing to state their position with respect to the Settlement proposed in the NY Class
Actions.

       We thank Your Honors for your attention to these matters.

                                                 Respectfully submitted,

                                                 /s/ Geoffrey W. Castello

                                                 Geoffrey W. Castello
